Memorandum. Order modified, without costs, and the complaint as to defendants Village of Liberty and John Como dismissed.
Absent a special relationship creating a municipal duty to exercise care for the benefit of a particular class of individuals, no liability may be imposed upon a municipality for *878failure to enforce a statute or regulation (Motyka v City of Amsterdam, 15 NY2d 134, 139; see Smullen v City of New York, 28 NY2d 66, 72). Because the statutes and ordinances involved in the case at bar create no such special relationship, no liability may be imposed. Nor may liability be imposed on the "dangerous instrumentality” theory advanced in Runkel v City of New York with respect to an abandoned building attracting children from the abutting public thoroughfare (282 App Div 173, 176; see Runkel v Homelsky, 286 App Div 1101, affd 3 NY2d 857; cf. Martinez v Kaufman-Kane Realty Co., 34 NY2d 819, 821).
Chief Judge Breitel and Judges Jasen, Gabrielli, Jones, Wachtler, Fuchsberg and Cooke concur.
Order modified, without costs, in accordance with the memorandum herein and, as so modified, affirmed. Question certified answered in the affirmative.